Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to a system for connecting a mandrel to a split ring, classified in E21B17/042.
Group II, claim(s) 19-20, drawn to a method of lowering a connector and mandrel through a BOP ram, classified in E21B34/045. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lacks unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a system and method 
During a telephone conversation on 08/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (U.S. 2012/0012303A1).
Regarding claim 1, Xu discloses a system (the system shown in fig. 3), comprising: a tubular housing (33); a mandrel (34) removably disposed in the housing (the mandrel can be removed from housing 33), wherein the mandrel (34) comprises at least one set of threads (44) formed on a radially external surface thereof (see fig. 3); a split ring (30, refer to para 0013) disposed within the housing (33) and biased in a radially inward direction (30 is biased relative to 32 because 32 prevents 30 from moving freely), wherein the split ring (30) comprises: at least one set of threads (see fig. 3 below) formed on a radially internal surface of the split ring (30), wherein the at least one set of threads on the split ring (30) is complementary to the at least one set of threads (see fig. 3 below) on the mandrel (43); and a detent (as broadly claimed, one thread or bump on the split ring can be considered a detent, see fig. 3 below)) formed on the radially internal surface of the split ring (30) adjacent the at least one set of threads of the split ring (30).  

    PNG
    media_image1.png
    604
    876
    media_image1.png
    Greyscale
10wherein the at least one set of threads on the split ring is complementary to the at least one set of threads on the mandrel; and a detent formed on the radially internal surface of the split ring adjacent the at least one set of threads of the split ring.  5a mandrel (34) removably disposed in the housing (the mandrel can be removed from housing 33), wherein the mandrel (34) comprises at least one set of threads (44) formed on a radially external surface thereof (see fig. 3); a split ring (30, refer to para 0013) disposed within the housing (33) and biased in a radially inward direction (30 is biased relative to 32 because 32 prevents 30 from moving freely), wherein the split ring (30) comprises: at least one set of threads formed on a radially internal surface of the split ring, 10wherein the at least one set of threads on the split ring is complementary to the at least one set of threads on the mandrel; and a detent formed on the radially internal surface of the split ring adjacent the at least one set of threads of the split ring.  
15 Regarding claim 2, Xu discloses wherein the split ring (30) is disposed within an annular space (space defined by shoulder 35, see fig. 3) between the mandrel (34) and the housing (33) when the mandrel is disposed in the housing (see fig. 3).  
Regarding claim 3, Xu discloses wherein the split ring (30) comprises a first set of threads and a second set of threads (see fig. 3 above) formed on the radially internal surface of the split ring (30), wherein the detent (see fig. 3 above) is 20located axially between the first set of threads and the second set of threads (see fig. 3 above).  
Regarding claim 4, Xu discloses wherein the at least one set of threads of the split ring (30) comprises threads having an angled profile (fig. 3 shows threads pointing downward).  
Regarding claim 6, Xu discloses wherein the detent (one thread as shown in fig. 3 above) extends around the entire internal surface of the split ring (30), and wherein the detent is located at the same axial position as it extends around the 30entire split ring (30, see fig. 3).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. 2012/0012303A1), in view of Williams (U.S. 6032736). 
Regarding claim 10, Xu discloses all the features of this claim as applied to claim 1 above; however, Xu fails to teach a BOP test tool coupled to a proximal end of the mandrel.  
Williams teaches a BOP test tool (see fig. 1) for testing different size ram and annular BOP’s in one trip (refer to abstract). 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. 2012/0012303A1), in view of Mageren (U.S. 2019/0264521A1). 
Regarding claim 11, Xu discloses all the features of this claim as applied to claim 1 above; however, Xu fails to teach a connector sub comprising a distal end, a proximal end opposite the distal end, and a bore formed therethrough, wherein the connector sub further comprises a threaded connector at the distal end, and wherein the housing is coupled to the proximal end of the connector sub.  
Mageren teaches a connector sub (224, fig. 2) comprising a distal end (lower end connected to 216-1), a proximal end (upper end connected to 216-2) opposite the distal end (see fig. 2), and a bore formed therethrough (see fig. 2), wherein the connector sub (224) further comprises a threaded connector at the distal end (see fig. 2 showing threaded connection between 224 and 216-1), and wherein a housing 216-2) is coupled to the proximal end of the connector sub (see fig. 2 and refer to para 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu to include a connector sub comprising a distal end, a proximal end opposite the distal end, and a bore formed therethrough, wherein the connector sub further comprises a threaded connector at the distal end, and wherein the housing is coupled to the proximal end of the connector sub, .
Allowable Subject Matter
Claims 14-18 are allowed.
Claims 5, 7-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, Xu discloses a method, comprising: receiving a mandrel (34) into an opening (fig. 3: opening defined by housing 33) at a proximal end of a connector (33, 32, 30, 50), the connector comprising a tubular housing (33) and a split ring (30, refer to para 0013) disposed in the housing (33), wherein the split ring (30) is biased in a radially inward direction (30 is biased relative to 32 in a radial direction because 32 prevents 30 from moving freely); 
However, Xu fail to teach 5expanding the split ring radially outward as the mandrel is received further into the connector, wherein the split ring is in a radially expanded position within the housing such that at least one set of threads formed on a radially internal surface of the split ring floats over a complementary at least one set of threads on the mandrel; and collapsing the split ring to engage the at least one set of threads on the mandrel upon the 10mandrel reaching a position where a detent formed on the radially internal surface of the split ring is received into a corresponding slot on the mandrel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/YANICK A AKARAGWE/Examiner, Art Unit 3672